Citation Nr: 1335278	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  08-16 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1979 to November 1979.  He had prior service in the National Guard, with an active duty assignment dating from July 1978 through December 1978.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Board hearing before the undersigned in July 2010.  A transcript of that hearing is of record.  The Board subsequently remanded the Veteran's appeal in June 2012 and March 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to again remand this appeal.  However, remand is necessary to ensure compliance with the Board's prior remand instructions, and to afford the Veteran all consideration due him under the law.

In its March 2013 remand, the Board instructed the AOJ to schedule the Veteran for a VA knee examination and to obtain a medical opinion addressing the etiology of the Veteran's diagnosed left knee disability, degenerative joint disease (DJD).  In particular, the Board instructed that the examiner should accept as true that the Veteran did in fact injure his knee in a fall during his period of advanced individual training (AIT) when formulating this etiological opinion.  As explained by the Board in the body of the March 2013 remand, the Veteran has competently and credibly testified to injuring his knee in a fall during his period of AIT, and a January 12, 1979 examination report drafted upon the Veteran's entrance into active duty service following AIT includes an "S" notation at the Veteran's left knee, indicating the presence of scars or stitches that were not identified in the record at any time prior.  The Board also pointed out that the Veteran testified to experiencing problems with knee pain during service that continues to the present day.  

If the VA examiner opined against a relationship between the Veteran's current disability and his in-service injury, the Board instructed that the examiner also specifically discuss whether it is as likely as not that the Veteran's left knee degenerative joint disease had its onset within the Veteran's first post-service year, from November 1979 to November 1980.

The Veteran appeared for a VA orthopedic examination in July 2013.  After reviewing the Veteran's electronic files and upon examination of the Veteran, the VA examiner determined that it was "less likely than not" that the Veteran's current left knee disability was incurred in or caused by the Veteran's in-service injury.  By way of rationale however, the examiner merely stated that "[t]here is no medical evidence found which would attribute [the Veteran's] current condition to his time in the military."  The Board finds this medical opinion inadequate for adjudicatory purposes, as it in no way reflects that the VA examiner gave consideration to the fact that in-service medical evidence demonstrated the presence of scars or stitches at the left knee following the Veteran's AIT training, that the Veteran competently asserted he has experienced knee problems since service, or that recent VA treatment records include a notation that the Veteran's current left knee arthritis is "s/p [status post] injury while in service."  See the Veteran's March 21, 2013 VA primary care visit.  

Moreover, after opining against the Veteran's claim, the examiner offered no opinion as to whether the Veteran's DJD had its onset within the Veteran's first post-service year, as the Board had specifically instructed in its March 2013 remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the July 2013 VA examiner inadequately discussed the etiology of the Veteran's left knee DJD and failed to address one of the Board's prior questions, a new medical opinion must be obtained on remand that more clearly addresses the etiology of the Veteran's left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion addressing the etiology of the Veteran's left knee disability from a qualified clinician other than the clinician who administered the Veteran's July 2013 VA orthopedic examination.  The entire claims file, to include a copy of this remand, should be made available to and be reviewed by the reviewing clinician, and it should be confirmed that such records were available for review.  

The reviewing clinician is specifically requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability had its onset in, or is otherwise related to, the Veteran's active service, to include the injury he sustained to his left knee during his period of AIT in October 1978.  

For the purposes of this opinion, the reviewing clinician should accept as true that the Veteran did in fact injure his knee in a fall during his period of AIT, while on active duty.  
 
If the reviewing clinician finds that the Veteran's current disability is unrelated to his service, the reviewing clinician should then discuss whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disability, degenerative joint disease, had its onset within the Veteran's first post-service year, from November 1979 to November 1980.  See 38 C.F.R. § 3.309(a) (2013).

A rationale for all opinions expressed should be provided.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

If additional testing or examination is deemed necessary before providing the requested opinions, such should be scheduled.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


